DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination based on the amendment filed with the AFCP 2.0 on April 8, 2021. Applicant’s arguments have been fully considered and are persuasive.
Claims 1, 2, 4-8, 11-15, and 19-20 are amended.

Election/Restrictions
The Claims 1-20 are allowable. Claims 1-10 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I: Claims 1-10, drawn to a heat exchanger, classified in F287 /005; and Group II: Claims 11-20 [sic, actually claims 11-18], drawn to a method of manufacturing, classified in B23P15/26, as set forth in the Office action mailed on June 11, 2020, is hereby withdrawn and claims 1-10 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Rejections under 35 USC 103 for claims 11-18 and 20 is withdrawn in view of their amendment and persuasive arguments presented by the applicant presented in the After Final Consideration Pilot 2.0 request filed April 8, 2021.
Applicant’s request for rejoinder of the previously restricted claims is granted as noted above in the Election/Restriction section.
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable over the art of record. P. Papazoglu (Topology Optimization of Heat Exchangers, Master's thesis, Delft University of Technology, p. 1-76, 2015; hereinafter "Papazoglu"), teaches a method of modeling a heat exchanger through topology optimization based on boundary conditions. Babu et al. (U.S. Pub. 2019/0315067; hereinafter "Babu"), teaches using a layer-by-layer additive manufacturing method to build the heat exchanger. M. P. Bendsoe et al. ("Generating Optimal Topologies in Structural Design Using a Homogenization Method", Computer Methods in Applied Mechanics and Engineering 71, p. 197-224, 1988; hereinafter "Bendsoe"), teaches adding structural constraints to the heat exchanger modeling process. However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited 
(claims 1 and 11) “a patternless array of jointless branched channels comprising:… 
wherein the patternless array of jointless branched channels is configured such that there are no repeating patterns of branched channels, splits, and/or junctures within the core and the secondary branching structure is configured to prevent complete formation of a thermal boundary layer within the patternless array of jointless branched channels” in combination with the remaining elements and features of the claimed invention. 
As dependent claims 2-10, and 12-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0017], [0025], and [0029] of Applicant's specification. It is for these reasons that the applicants’ invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129